George Henry Chapman pleaded guilty to an indictment charging him with the murder of his wife. The trial judge, after receiving evidence on behalf of the Commonwealth and defendant, pursuant to the Act of 1939, P. L. 872, § 701, 18 Pa.C.S.A. § 4701, adjudged him guilty of murder in the first degree and imposed sentence of death. Chapman has appealed contending that (1) the Commonwealth has failed to sustain the burden of producing evidence sufficient to establish murder in the first degree, and (2) if that burden has been sustained the court abused its discretion by fixing the penalty of death instead of life imprisonment. The judgment and sentence of the court below must be affirmed. *Page 166 
Appellant, a wood-cutter, lived with his wife, Minnie, in a one-room shack in Bingham Township, Potter County. John Downey, a neighbor, on Sunday evening, August 10, 1947, found Minnie Chapman lying on the floor of the shack with her dog beside her. Both had been killed by bullets from a .22 caliber rifle. Chapman, lying on the ground outside the shack, told Downey, "She will never speak to you again, Johnnie." About 10:00 P.M. that evening Deputy Sheriff Carl Butler and T. B. Wise, a Pennsylvania State Police investigator, having been summoned by Downey, found the wife lying on the floor at the foot of the bed, the body of the dog over her left arm and appellant lying on the floor and across her right arm. Believing appellant to be asleep, they handcuffed him and then aroused him. Wise testified: "we examined Mr. Chapman . . . and found that he was living, apparently was asleep and probably intoxicated to the best of our knowledge." He stated further that appellant "seemed to be in sort of a stupor from intoxicants" and that the odor of intoxicants "was pretty strong." Dr. R. W. Gage, who accompanied the police officers, examined Mrs. Chapman and pronounced her dead. Death was caused by a .22 caliber bullet through the heart. Appellant was forthwith taken into custody and, without hesitation, freely made a complete confession, reciting in detail the facts and circumstances surrounding the killing.
On Saturday, August 9, 1947, the day before the killing, appellant and his wife had been in Wellsville, New York, accompanied by John Downey and his wife who reside about 30 feet from appellant's shack. That evening wine and whiskey was purchased by the Chapmans, some of which was immediately consumed and some on Sunday morning. The exact quantity consumed by appellant is unknown. In his signed confession he states that on Sunday morning he borrowed a .22 caliber rifle and shells from Downey, saying that he was going woodchuck hunting. He returned to his cabin and asked *Page 167 
Minnie to bring him a clock hanging on the wall behind her so that he could re-wind it. He was standing at the door, the only entrance to the cabin. She was standing at the far side of the room. When she refused to bring the clock to him, he shot the clock off the wall.1 "I told Minnie: Mommie, if you don't bring the clock you're going to get it. Then we argued some more. Then I said: 'Mommie, if you don't do what Daddy tells you, you're going to get it.' Then I shot the other clock, which was hanging on the wall above the bed. Then I pointed the rifle at Minnie. She was still standing in the same place. She said, 'Daddy, please don't.' I said, 'Honey, will you say pretty please?' She said, 'Daddy,' and that was all. The rifle was aimed at her heart, and I pulled the trigger." As deceased fell to the floor appellant ordered the dog to get on the bed and then said: "Peggy, take a good look at Mommie. Then I shot Peggy and set the rifle in the corner near the door. Then I took the dog off the bed and laid her on Minnie's arm . . ."
A plea of guilty to the charge of murder is not a plea of guilty of murder in the first degree: Commonwealth v. SamuelJones, 355 Pa. 522, 525, 50 A.2d 317; Commonwealth v. Iacobino,319 Pa. 65, 178 A. 823. The burden is upon the Commonwealth to establish the essential elements of the higher degree of crime — the specific intent to take human life: Commonwealth v.Samuel Jones, supra; Commonwealth v. Iacobino, supra;Commonwealth v. Tompkins, 267 Pa. 541, 110 A. 275; Commonwealthv. Bednorciki, 264 Pa. 124, 107 A. 666. Not only was the specific intent to take life properly inferred from the fatal use by appellant of a deadly weapon upon a vital part of his wife's body (Commonwealth v. Holley, 358 Pa. 296, 56 A.2d 546) but the further evidence that after the first shot had been fired into Mrs. Chapman's heart he reloaded his rifle and fired a second bullet into *Page 168 
her body, warrants the inference of wickedness and depravity of heart. Inferences are unnecessary, however, where as here, the perpetrator of the crime has stated his intention to kill in clear and unequivocal language soon after the shooting and has not since repudiated it but instead reaffirmed it at the trial. When his signed confession was being prepared, he was asked: "When you pointed the gun at her did you know it was loaded? A. Yes, sir, I did. Q. Did you intend to pull the trigger? A. Yes. Q. Then you shot the gun knowing it would kill her or wound her? A. Right. Q. Did you intend to kill her? A. Yes. Q. When she fell to the floor why did you reload the gun and fire the second shot? A. To make sure she was finished." Having regard to this clear expression of appellant's specific intent to kill, the trial judge properly found appellant guilty of murder in the first degree. The Commonwealth has sustained the burden of proof in this regard.
Appellant contends that there is "fairly preponderating evidence" of intoxication which requires that the judgment of first degree murder be set aside. Intoxication which will negative plan, premeditation and intent to kill must subvert conscious purpose: Commonwealth v. Iacobino, supra;Commonwealth v. Detweiler, 229 Pa. 304, 78 A. 271; Commonwealthv. Cleary, 135 Pa. 64, 19 A. 1017. Mere intoxication of a defendant will not excuse or palliate the offense. He must have been sufficiently intoxicated as to be incapable of conceiving any intent: Commonwealth v. Cleary, supra, 75. The defense of intoxication is an affirmative one. Appellant has not sustained the burden upon him of establishing by "fairly preponderating evidence" that his intoxication prevented him from forming the requisite intent: Commonwealth v. Iacobino, supra, 68. The great preponderance of the evidence is to the contrary.
Appellant drank some wine Saturday night and "quite a little bit" before eating breakfast at 8:30 A.M. Sunday, and more after breakfast. However, he and *Page 169 
Downey each drank a bottle of beer about 11:00 A.M. and Downey testified that "he was not intoxicated at that time." It is clear from his own admissions in open court that he was sufficiently possessed of his faculties to hit two clocks on the wall and a slop bucket outside the shack. Immediately after his arrest, and on two later occasions, he told a lucid, connecting and detailed recitation of events surrounding and following the shooting. On all occasions he was able to account for six shots which was the exact number of fired shells found by the officers. Immediately after his arrest he exhibited an acute awareness of the seriousness of his offense.2 The conclusion is inescapable that appellant knew what he was doing when he shot his wife and that he intended the consequences of his acts. To hold otherwise is to remain oblivious to reality. The conclusion that the murder was wilful and premeditated was proper.
The remaining assignments of error concern the alleged abuse of discretion by the court below in fixing the penalty of death. Counsel for appellant has argued that the usual motives found in a killing are absent. The language of Mr. Justice JONES in Commonwealth v. Pepperman, 353 Pa. 373, 377,45 A.2d 35, is peculiarly applicable here: "On the basis of the record now before us we fail to perceive how we could justifiably hold that the trial court had abused its discretion in sentencing the defendants to death. The mitigating circumstances in favor of an offender who has acted from *Page 170 
emotional stress and who had a prior record of law-abiding nature and habits, which is sufficient to justify a court 'in fixing the lesser of the two penalities' (Commonwealth v. Sterling, 314 Pa. 76, 78, 170 A. 258), are not present in the instant case. Cf. Commonwealth v. Irelan, 341 Pa. 43, 46-7,17 A.2d 897; Commonwealth v. Garramone, 307 Pa. 507, 514-515,161 A. 733." There are no mitigating circumstances arising from emotion, pressure of circumstances or otherwise.
This record is replete with evidence conclusively establishing wilful, deliberate, premeditated murder. Admissions of appellant made on several occasions clearly express the intention to kill. Equally conclusive of his intent to kill are facts and circumstances surrounding the killing. To carry out this intention he prepared by borrowing from his neighbor a deadly weapon — a gun and shells — with which to consummate his wicked plan to take life. That he was fully aware of the consequences of his act is evidenced by the fact that he took careful aim and fired a shot into the heart of the victim and then, to make certain that he had accomplished his purpose, he callously reloaded and fired a second shot through the prostrate form on the floor before him. Any conclusion other than guilty of murder in the first degree with penalty of death would not be consonant with the facts presented in this record.
Judgment affirmed.
1 T. B. Wise testified (N.T. 50-a): "The Miller 8-day clock was stopped at 1:55 o'clock."
2 T. B. Wise testified (N.T. 46a and 47a): "He started out by wanting to leave there. Also stated he wanted to go to the chair. He was asked why in order to bring it out. He said 'for murder.' I asked him who he had murdered. He said, 'I killed Minnie.' He said he wanted to go and get it over with right away. He got more talkative while we were there and insisted on going and getting it over with as far as he was concerned, and he subsequently was removed from there and brought to the County Jail where he was confined."